                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:18CR258

       v.
                                                                  ORDER
CONNIE ESTRELLA MORENO,

                     Defendant.


      This matter is before the Court on defendant’s unopposed Motion to Extend Self
Surrender Date (Filing No. 81).

      IT IS ORDERED:
      1.     Defendant Connie Estrella Moreno’s Motion to Extend Self Surrender Date
             (Filing No. 81) is granted;
      2.     Defendant shall report no later than 2:00 p.m. on Tuesday, February 4, 2020,
             to the institution designated by the U.S. Bureau of Prisons; and
      3.     The Clerk shall deliver a certified copy of this Order to the U.S. Marshal for
             this district.


      Dated this 27th day of November, 2019.

                                                BY THE COURT:



                                                Robert F. Rossiter, Jr.
                                                United States District Judge
